DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/22/2018.  

Information Disclosure Statement
The Information Disclosure Statements have been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang (US 2016/0358666 A1 hereinafter Pang).

In regards to claim 1, Pang discloses a shift register circuit comprising: 
a shift output circuit (see figure 1, pull-down control module 40, pull-up module 30 and pull-down module 50); and 
N driving output circuits (see figure 1, first output module and second output module); 
wherein N is an integer larger than 1 (see figure 1, first output module and second output module, N=2 which is larger than 1); 
among the N driving output circuits, an i-th driving output circuit is respectively coupled to an i-th driving clock signal terminal of N driving clock signal terminals, a pull-up node of the shift output circuit, and an i-th driving output terminal of N driving output terminals (see figure 2, output modules are connected to pull-up node PU); and 
the i-th driving output circuit is configured to input an i-th driving clock signal from the i-th driving clock signal terminal to the i-th driving output terminal under a control of the pull-up node, wherein i is a positive integer not greater than N (see figure 1, output modules receive different clock signal).  

In regards to claim 2, as recited in claim 1, Pang further discloses wherein the shift output circuit is respectively coupled to an input signal terminal (see figure 1, Input1), a reset signal terminal (see figure 1, Reset1), a control clock signal terminal (see figure 1, CLK2), and a shift output terminal (see figure 1, Output3); and 
(see figure 3).

In regards to claim 4, as recited in claim 1, Pang further discloses wherein the i-th driving output circuit comprises a first transistor: a gate electrode of the first transistor is coupled to the pull-up node, a first electrode of the first transistor is coupled to the i-th driving clock signal terminal, and a second electrode of the first transistor is coupled to the i-th driving output terminal (see figure 2, M12 transistor, the gate of M12 is connected to the pull-up node PU, the first electrode of M12 is connected to CLK3, and the second electrode is connected to Output1).
  
In regards to claim 16, Pang discloses a gate driving circuit, comprising at least two cascaded shift register circuits, each of the at least two cascaded shift register circuits being the shift register circuit according to claim 1, 
wherein a shift output terminal of a shift register circuit of each stage is respectively coupled to an input signal terminal of a shift register circuit of a next stage and a reset signal terminal of a shift register circuit of a previous stage (see figure 6).

In regards to claim 17, as recited in claim 16, Pang further discloses wherein the display panel comprises a plurality of gate lines (see figure 6, plurality of gate lines G);    
each stage of shift register circuit in the gate drive circuit includes N driving output terminals, and each of (see figure 6).  

Allowable Subject Matter
Claims 9-15 are allowed.
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628